Citation Nr: 0319161	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  93-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1968 to February 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied a claim of entitlement to an 
evaluation in excess of 10 percent for headaches, among other 
claims.  The Board affirmed that denial in November 1993.  In 
March 1995, the United States Court of Veterans Appeals, now 
the U.S. Court of Appeals for Veterans Claims (Court), 
granted a joint motion to vacate that decision and remand it 
to the Board.  In August 1995, the Board remanded the case to 
the RO for further development.  The claim returned to the 
Board, and the Board again denied the benefit sought on 
appeal.  The veteran appealed and the Court again remanded 
the claim to the Board for further adjudication.  Following 
remand by the Board in February 1999, the RO granted a 30 
percent evaluation for headaches, effective in March 1999.  
The Board, in a decision issued in April 2000, denied an 
evaluation in excess of 30 percent for headaches.

The veteran again appealed that determination to the Court.  
Subsequent to the veteran's appeal to the Court, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Court remanded the claim to the Board for review in light 
of the VCAA.  The veteran appealed that remand to the United 
States Court of Appeals for the Federal Circuit.  After the 
Federal Circuit dismissed the appeal and issued its mandate, 
the claim returned to the Court, and then to the Board, 
pursuant the Court's August 2001 and November 2001 Orders.


REMAND

In order to comply with the VCAA, as directed in the Court's 
August 2001 order, the Board, by a letter issued in November 
2002, provided the veteran with notice of enactment of the 
VCAA and the provisions of that enactment.  Following that 
notice, the Board initiated development of the evidence and 
obtained VA clinical records which had not been previously 
associated with the claims files.  Under the recent holding 
of Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), a remand is again required to 
provide the veteran with procedural due process under the 
VCAA.  

Also, in a letter submitted to the Board in January 2003, 
Robert V. Chisholm, Esq., withdrew his representation of the 
veteran following a January 2003 letter submitted to the 
Board by the veteran indicating that he no longer needed Mr. 
Chisholm's services.  Fred J. Fleming, Esq., also entered an 
appearance for the veteran before the Court.  There is no 
document in the claims files before the Board which reflects 
whether Mr. Fleming is or is not currently representing the 
veteran.  The RO should clarify whether the veteran currently 
has a representative, and, if so, ensure that the appropriate 
documentation is associated with the claims files.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should review the medical 
evidence obtained by the Board in 
February 2003, notify the veteran as to 
the additional clinical records 
associated with the claims file, and 
afford the veteran the opportunity to 
identify any VA or private clinical 
records which are not currently 
associated with the claims files which 
might assist him to establish his claim.  
If in order, the RO should request any 
further VA treatment records or private 
treatment records not yet associated with 
the claims files which the veteran 
believes may be relevant.  Any available 
VA clinical records since February 2003 
should also be obtained.  

2.  The RO should notify the veteran of 
his right to be represented and clarify 
whether he currently has a 
representative.  If the veteran has or 
wishes to appoint a representative, a 
form appointing the representative should 
be associated with the claims folders.

3.  After undertaking any development 
deemed appropriate, the RO should 
consider the claim for an evaluation in 
excess of 30 percent on the merits, 
including consideration of any and all 
evidence obtained since issuance of the 
last supplemental statement of the case 
(SSOC) in September 1999.  If the 
determination on readjudication is 
adverse to the veteran, the veteran and 
his representative, if any, should be 
furnished an SSOC.  In that SSOC, the RO 
should again advise the veteran of VA's 
duties to him under the VCAA, advise him 
of his responsibilities and VA's 
responsibilities, review the actions 
taken by VA to assist him in developing 
the claim, and, advise the veteran of the 
time period available for response.

The case should then be returned to the Board in accordance 
with the normal procedures.  The purpose of this REMAND is to 
ensure that the veteran has been accorded due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The veteran has the right to submit additional 
evidence and argument to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




